DETAILED ACTION
This Office Action is in response to a Non-Final, filed 07/27/2022, to an application that was filed on 06/10/2019. Claims 1-5 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending patent US11239007B2 has been reviewed and was not accepted. 

Examiner’s Note
The terminal disclaimer filed on 07/27/2022 was disapproved due to the fact that the person who signed the terminal disclaimer must be the applicant, patentee or an attorney or agent of record. The present application has no attorney or agent of record.

Response to Double Patenting and Arguments
The nonstatutory double patenting rejection of claim 1 as being unpatentable over claim 12 of Patent US11239007B2 is not withdrawn in light of the disapproved Applicant’s filed Terminal Disclaimer, filed 07/27/2022.

Applicant's Amendments and Arguments (filed 07/27/2022) to the rejection of the claims based on 103 has been fully considered but are moot in view of new grounds of second Non-Final rejection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim 1 is rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 12 of Patent US 11239007 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because as shown below:

Claim 1 of Application 16/436,378
Claim 12 of US 11239007 B2
A method of forming one or more electrical isolators, said method comprising: connecting a first fluid-carrying member to a second fluid-carrying member using a resistive, semi-conductive or non-conductive component; sealing said resistive, semi-conductive or non-conductive component against said first and second fluid-carrying member such that said resistive, semi-conductive or non-conductive component is able to convey fluid flowing from said first fluid-carrying member to said second fluid-carrying member; winding a fibre and resin mixture around said first fluid-carrying member, said resistive, semi-conductive or non-conductive component and said second fluid-carrying member so as to encircle said first fluid-carrying member, said second fluid-carrying member and said resistive, semi-conductive or non-conductive component, wherein said resin mixture comprises resin and a conductive additive; and curing said fibre and resin mixture.
A method of forming one or more electrical isolators, the method comprising: placing a resistive, semi-conductive or non-conductive component (component) between a first fluid-carrying member and a second fluid-carrying member such that a radially inner portion of the resistive, semi-conductive or non-conductive component separates the first fluid-carrying member and the second fluid-carrying member by an axial distance; providing a first fluid sealing member between the first fluid-carrying member and the component; providing a second fluid sealing member between the second fluid-carrying member and the component, wherein the component is configured such that the first and second fluid sealing members are located within the axial distance between the first fluid-carrying member and the second fluid-carrying member; winding a fibre and resin mixture around the first fluid carrying-member, the component and the second fluid-carrying member; curing the fibre and resin mixture…



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 3, the limitation "wherein the fibre and resin mixture is would directly onto said first fluid-carrying member, said resistive, semi-conductive or non-conductive component and said second fluid-carrying member" is confusing. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention by the limitation. The cited limitation will be examined as "wherein the fibre and resin mixture is wound directly onto said first fluid-carrying member, said resistive, semi-conductive or non-conductive component and said second fluid-carrying member".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (US 3,993,331 Schwarz hereinafter), in view of Dasgupta et al. (US 2012/0261623 A1 and Dasgupta hereinafter), as evidenced by Hecht et al. (US 2014/0329205 A1 as Hecht hereinafter).
Regarding claim 1, Schwarz discloses a method of forming one or more electrical isolators (Figs. 1_4 and 1:3-11 shows and indicates the method of forming electrical isolator of Figs. 1_4), said method comprising: connecting a first fluid-carrying member to a second fluid-carrying member using a resistive, semi-conductive or non-conductive component (items 16, 19 of Figs. 1_4_8_12 and 2:62 & 5:8-12 & 5:46-50 shows and indicates where the method is comprised of connecting first fluid-carrying member 16 {pipe section} to second fluid-carrying member 16-other {other pipe section} using non-conductive component 19 {plastic wound tube}); sealing said resistive, semi-conductive or non-conductive component against said first and second fluid-carrying member such that said resistive, semi-conductive or non-conductive component is able to convey fluid flowing from said first fluid-carrying member to said second fluid-carrying member (item 3 of Figs. 1_4 and 4:14-16 & 4:53 shows and indicates where the method is further comprised of sealing through gasket 3 the non-conductive component 19 against first fluid-carrying member 16 and second fluid-carrying member 16-other such that non-conductive component 19 is able to convey fluid flowing from first fluid-carrying member 16 to second fluid-carrying member 16-other); winding a fibre and resin mixture around said first fluid-carrying member, said resistive, semi-conductive or non-conductive component and said second fluid-carrying member so as to encircle said first fluid-carrying member, said second fluid-carrying member and said resistive, semi-conductive or non-conductive component (items 34, 4 of Figs. 1_3-4_9-12 and 3:56-62 & 4:45-48 & 5:8-12 shows and indicates where the method is further comprised of winding fibre and resin mixture 34 {layer 34 consisting of wound fiber impregnated with synthetic resin that is wound around end faces of sockets 4; where sockets 4 is jointly inserting coupling member 1 and plastic tube 19 that is integral with pipe section 16} around first fluid-carrying member 16, non-conductive component 19, and second fluid-carrying member 16-other so as to encircle first fluid-carrying member 16, second fluid-carrying member 16-other, and non-conductive component 19), wherein said resin mixture comprises resin (Figs. 1_3-4_9-12 and 3:56-62 indicates where resin mixture of fibre and resin mixture 34 is comprised of resin).
Schwarz discloses the method except wherein said resin mixture comprises resin and a conductive additive, and curing said fibre and resin mixture.
Dasgupta discloses wherein said resin mixture comprises resin and a conductive additive, and curing said fibre and resin mixture (indicates where resin mixture comprises resin and a conductive additive {homogeneously mixing 1-30% by weight of electrically conducting fillers in matrix resin system to obtain resin mix}; and curing the fibre and resin mixture {cured composite to prepare the FRP Composite}; therefore the method of Schwarz of forming an electrical isolator will have the resin mixture comprised of polyester-urethane fiber resin blend {indicated by Schrawz in 4:6-8; where polyester-urethane is polymeric, as evidenced by Hecht in ¶[0090]} with the conductive additive, and curing the fibre and resin mixture, by incorporating  the FPR composite of Dasgupta).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein said resin mixture comprises resin and a conductive additive, and curing said fibre and resin mixture into the method of Schwarz. One would have been motivated in the method of forming an electrical isolator of Schwarz and have the resin mixture be comprised of resin and the conductive additive, and curing the fibre and resin mixture in order to provide additional reinforcement composite, indicated by Dasgupta in claim 1, in the method of forming an electrical isolator of Schwarz.
In addition, the reference of Dasgupta is still analogous art, though the reference is not in same field of endeavor as the claimed invention. The reference of Dasgupta addresses the problem faced by the Applicant, namely "to provide a reinforcing composite" (indicated by the Applicant in ¶[0007]) and "curing the fibre and rein mixture" (indicated by the Applicant in ¶[0009]). See MPEP § 2141.01(a)I.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz in view of Dasgupta (evidenced by Hecht), as detailed in the rejection of claim 1 above, and in further view of Maugenet (US 2015/0037095 A1 and Maugenet hereinafter).
Regarding claim 2, modified Schwarz discloses the claimed method except the method further comprising drawing a fibre through a resin bath to form said fibre and resin composite.
Maugenet discloses the method further comprising drawing a fibre through a resin bath to form said fibre and resin composite (¶[0051] shows and indicates the method further is comprised of drawing fibre through resin bath).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method further comprising drawing a fibre through a resin bath to form said fibre and resin composite into the method of modified Schwarz. One would have been motivated in the method of forming an electrical isolator of modified Schwarz and have the method be further comprised of drawing the fibre through the resin bath to form the fibre and resin composite in order to maintain reinforcement characteristics of impregnated resin-fiber composition, indicated by Maugenet in ¶[0051], in the method of forming an electrical isolator of modified Schwarz.

Allowable Subject Matter
Claims 4 and 5 would be allowable if the base independent claim is rewritten or amended to overcome the Double Patenting Rejection set forth in this Office Action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847